Case: 2:20-cr-00147-MHW-NMK Doc #: 45 Filed: 01/13/21 Page: 1 of 4 PAGEID #: 125



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:20-cr-147(1)
                                           JUDGE MICHAEL H. WATSON
DESJUAN M.J. SCOTT


                         REPORT AND RECOMMENDATION

      Defendant Desjuan M.J. Scott previously pleaded not guilty to a

Superseding Indictment charging him with conspiracy to defraud the

United States in violation of 18 U.S.C. § 371 (Count 1) and making

false statements during the purchase of a firearm in violation of 18

U.S.C. § 924(a)(1)(A) (Count 2). Superseding Indictment, ECF No. 15.

The Superseding Indictment also contains a forfeiture count against

this defendant. Id. The United States and defendant thereafter entered

into a plea agreement, executed pursuant to the provisions of Rule

11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby

defendant agreed to enter a plea of guilty to Count 2 of the

Superseding Indictment. 1    On January 13, 2021, defendant, assisted by

his counsel, participated in a change of plea proceeding.




      1 In the Plea Agreement, ECF No. 38, defendant agreed to forfeit any
interest that he may have in a SCCY 9mm firearm seized on January 4, 2020.
The Plea Agreement also includes an appellate waiver provision that preserves
only certain claims for appeal or collateral challenge. The Plea Agreement
also includes an immigration provision, although defendant testified that he
was born in the United States.



                                       1
Case: 2:20-cr-00147-MHW-NMK Doc #: 45 Filed: 01/13/21 Page: 2 of 4 PAGEID #: 126



After being advised of his right to appear personally and with his

counsel and after consulting with his counsel, defendant consented to

appear by videoconference.

      Defendant consented, pursuant to 28 U.S.C. § 636(b)(3), to enter

a conditional guilty plea before a Magistrate Judge. See United States

v. Cukaj, 25 Fed. Appx. 290, 291 (6th Cir. 2001)(Magistrate Judge may

accept a guilty plea with the express consent of the defendant and

where no objection to the report and recommendation is filed).

      During the plea proceeding, the undersigned observed the

appearance and responsiveness of defendant in answering questions.

Based on that observation, the undersigned is satisfied that, at the

time he entered his guilty plea, defendant was in full possession of

his faculties, was not suffering from any apparent physical or mental

illness, and was not under the influence of narcotics, other drugs, or

alcohol.

      Prior to accepting defendant’s plea, the undersigned addressed

defendant personally and in open court and determined his competence

to plead. Based on the observations of the undersigned, defendant

understands the nature and meaning of the charges against him in the

Superseding Indictment and the consequences of his plea of guilty to

Count 2. Defendant was also addressed personally and in open court and

advised of each of the rights referred to in Rule 11 of the Federal

Rules of Criminal Procedure.

      Having engaged in the colloquy required by Rule 11, the Court

concludes that defendant’s plea is voluntary. Defendant acknowledged

that the plea agreement signed by him, his attorney, and the attorney


                                       2
Case: 2:20-cr-00147-MHW-NMK Doc #: 45 Filed: 01/13/21 Page: 3 of 4 PAGEID #: 127



for the United States and filed on December 15, 2020, represents the

only promises made by anyone regarding the charges against him the

Superseding Indictment. Defendant was advised that the District Judge

may accept or reject the plea agreement and that, even if the Court

refuses to accept any provision of the plea agreement not binding on

the Court, defendant may nevertheless not withdraw his guilty plea.

      Defendant confirmed the accuracy of the statement of facts

supporting the charge, which is attached to the Plea Agreement. He

confirmed that he is pleading guilty to Count 2 of the Superseding

Indictment because he is in fact guilty of that offense. The Court

concludes that there is a factual basis for the plea.

      It is therefore RECOMMENDED that defendant’s guilty plea to Count

2 of the Superseding Indictment be accepted. Decision on acceptance or

rejection of the plea agreement was deferred for consideration by the

District Judge after the preparation of a presentence investigation

report.

      In accordance with S.D. Ohio Crim. R. 32.1, and as expressly

agreed to by defendant through counsel, a written presentence

investigation report will be prepared by the United States Probation

Office. Defendant will be asked to provide information; defendant’s

attorney may be present if defendant so wishes. Objections to the

presentence report must be made in accordance with the rules of this

Court.

      If any party seeks review by the District Judge of this Report

and Recommendation, that party may, within 14 days, file and serve on

all parties objections to the Report and Recommendation, specifically


                                       3
Case: 2:20-cr-00147-MHW-NMK Doc #: 45 Filed: 01/13/21 Page: 4 of 4 PAGEID #: 128



designating this Report and Recommendation, and the part thereof in

question, as well as the basis for objection thereto. 28 U.S.C. §

636(b)(1). Response to objections must be filed within 14 days after

being served with a copy thereof.

      The parties are specifically advised that failure to object to

the Report and Recommendation will result in a waiver of the right to

de novo review by the District Judge and of the right to appeal the

decision of the District Judge adopting the Report and Recommendation.

See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of

Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).



January 13, 2021                           s/ Norah McCann King
                                           Norah McCann King
                                           United States Magistrate Judge




                                       4
